Name: 80/468/EEC: Commission Decision of 14 April 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'ORTEC-Ge (Li) Coaxial Detector, model 8101-2021 T' , are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-05-07

 Avis juridique important|31980D046880/468/EEC: Commission Decision of 14 April 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'ORTEC-Ge (Li) Coaxial Detector, model 8101-2021 T' , are not fulfilled Official Journal L 116 , 07/05/1980 P. 0058 - 0058 Greek special edition: Chapter 02 Volume 8 P. 0203 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 14 APRIL 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' ORTEC-GE ( LI ) COAXIAL DETECTOR , MODEL 8101-2021 T ' , ARE NOT FULFILLED ( 80/468/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 9 OCTOBER 1979 , THE GERMAN GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE NOW PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' ORTEC-GE ( LI ) COAXIAL DETECTOR , MODEL 8101-2021 T ' , TO BE USED FOR HIGH-RESOLUTION SPECTROMETRY FOR THE DETECTION OF ACTIVATED TRACE ELEMENTS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 26 FEBRUARY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A GERMANIUM-LITHIUM DETECTOR ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS , WHICH ENABLE IT TO ACHIEVE EXTREMELY GOOD SPECTROSCOPY OVER A WIDE ENERGY RANGE , AND THE USE TO WHICH IT IS PUT , MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND IS PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' COAXIAL DETECTOR GE ( LI ), SERIES EGL ' , MANUFACTURED BY ENERTEC-SCHLUMBERGER , 1 , RUE NIEUPORT , 78140 VELIZY-VILLACOUBLAY , FRANCE , TO THE APPARATUS ' ACO 200 ' , ' ACO 201 ' AND ' ACO 210 ' , MANUFACTURED BY HARSHAW CHEMIE BV , STRIJKVIERTEL 67 , 3454 ZG DE MEERN , NETHERLANDS , AND ON REQUEST , MONTEDEL LABEN , VIA BASSINI 15 , MILAN , ITALY , ALSO MANUFACTURES EQUIVALENT APPARATUS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' ORTEC-GE ( LI ) COAXIAL DETECTOR , MODEL 8101-2021 T ' , IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . HOWEVER , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 14 APRIL 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION